In this case the jury had been out three days and two nights without separating, or agreeing, and on Friday last, the court finding them in a state of fixed disagreement, allowed them, (with the assent of the counsel for the defendants, and with an intimation on the part of the plaintiff’s counsel that no advantage would be taken by the plaintiff, but he would not consent,) to separate until Monday, (this day) having charged them to hold no conversation with any person out of court upon the subject of this suit. This morning Dr. Dick, a physician, came into court, and stated that one of the jurymen (Mr. Mandeville) was too ill- of a bilious attack to attend without danger to his life, and he did not think he would be able to attend for several days. The court having sat four weeks, and expecting to rise this week, and it being stated by the other jurors that there was no probability that they could agree, and the jury being called, and Mr. Mandeville not appearing, THE COURT discharged the other jurors and continued the cause.